Exhibit 10.1

 


 


 


 
SHAREHOLDER SUPPORT AND VOTING AGREEMENT
 


 
BY AND AMONG
 
GENERAL MOTORS HOLDINGS LLC,
 
GOALIE TEXAS  HOLDCO INC.
 
LEUCADIA NATIONAL CORPORATION
 
PHLCORP, INC.,
 
BALDWIN ENTERPRISES, INC.,
 
BEI ARCH HOLDINGS, LLC
 
AND
 
BEI-LONGHORN, LLC
 


 


 


 
DATED AS OF JULY 21, 2010
 


 







 
 

--------------------------------------------------------------------------------

 

SHAREHOLDER SUPPORT AND VOTING AGREEMENT
 
THIS SHAREHOLDER SUPPORT AND VOTING AGREEMENT, dated as of July 21, 2010 (this
“Agreement”), is entered into by and among General Motors Holdings LLC, a
Delaware limited liability company (the “Parent”), Goalie Texas Holdco Inc., a
Texas corporation and a direct wholly owned subsidiary of Parent (“Merger Sub”,
and together with Parent, the “Goalie Parties”) and Leucadia National
Corporation, Phlcorp, Inc., Baldwin Enterprises, Inc., BEI Arch Holdings, LLC
and BEI-Longhorn, LLC (collectively, the “Shareholders”).
 
W I T N E S S E T H:
 
Whereas, concurrently with the execution of this Agreement, AmeriCredit Corp., a
Texas corporation (the “Company”) and the Goalie Parties are entering into an
Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”), pursuant to which, among other things, Merger Sub will merge with
and into the Company (the “Merger”), with the Company continuing as the
surviving corporation, and each outstanding share of common stock, par value
$0.01 per share, of the Company (the “Company Common Stock”) will be converted
into the right to receive the Merger Consideration (as defined in the Merger
Agreement);
 
Whereas, as of the date hereof, the Shareholders are the beneficial owners in
the aggregate of, and have the right to vote and dispose of, 33,900,440 shares
of Company Common Stock (collectively, the “Existing Common Stock”); and
 
Whereas, as a material inducement to the Goalie Parties entering into the Merger
Agreement, a copy of which has been provided to the Shareholders, the
Shareholders have agreed to enter into this Agreement and to abide by the
covenants and obligations with respect to the Covered Common Stock (as
hereinafter defined).
 
Now Therefore, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:
 
ARTICLE 1
 
GENERAL
 
1.1 Defined Terms. The following capitalized terms, as used in this Agreement,
shall have the meanings set forth below.  Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed thereto in the Merger
Agreement.
 
“Covered Common Stock” means, with respect to each Shareholder, such
Shareholder’s Existing Common Stock, together with any Company Common Stock that
such Shareholder acquires on or after the date hereof.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 

 
1

--------------------------------------------------------------------------------

 

“Lien” means any mortgage, lien, charge, restriction (including restrictions on
transfer), pledge, security interest, option, right of first offer or refusal,
preemptive right, put or call option, lease or sublease, claim, right of any
third party, covenant, right of way, easement, encroachment or encumbrance.
 
“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity, or any group comprised of two or more of the
foregoing.
 
“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of (by merger (including by
conversion into securities or other consideration), by tendering into any tender
or exchange offer, by testamentary disposition, by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the voting of or
sale, transfer, assignment, pledge, encumbrance, hypothecation or similar
disposition of (by merger, by tendering into any tender or exchange offer, by
testamentary disposition, by operation of law or otherwise) or to enter into any
derivative or similar transactions or arrangements whereby a portion or all of
the economic interest in, or risk of loss or opportunity for gain with respect
to, Company Common Stock is transferred or shifted to another Person.
 
ARTICLE 2
 
VOTING
 
2.1 Agreement to Vote Covered Common Stock.  Each Shareholder hereby irrevocably
and unconditionally agrees that during the term of this Agreement, at any
meeting of the shareholders of the Company, however called, including any
adjournment or postponement thereof, Shareholder shall, in each case to the
fullest extent that any of the Covered Common Stock is entitled to vote thereon:
 
(a) appear at each such meeting or otherwise cause the Covered Common Stock to
be counted as present thereat for purposes of calculating a quorum; and
 
(b) vote (or cause to be voted), in person or by proxy, all of the Covered
Common Stock (i) in favor of the adoption of the Merger Agreement, any
transactions contemplated by the Merger Agreement and any other action
reasonably requested by Parent in furtherance thereof, submitted for the vote of
shareholders of the Company; (ii) against any action or agreement that would
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of the Company or any of its Subsidiaries contained in
the Merger Agreement, to the extent any such breach would result in a failure of
any of the conditions to the consummation of the Merger set forth in Section 6.1
or Section 6.3 of the Merger Agreement to be satisfied; and (iii) against any
action, agreement or transaction that would impede, interfere with, delay,
postpone, discourage, frustrate the purposes of or adversely affect the Merger
or the other transactions contemplated by the Merger Agreement;
 

 
2

--------------------------------------------------------------------------------

 

provided, however, that, notwithstanding the foregoing, the Shareholders shall
not be required to vote in favor of the Merger at the Company Meeting if, and
only if, (x) the Board (or the Special Committee, as the case may be) effects a
Change in Board Recommendation because of a Superior Proposal and (y) the
Company Meeting occurs as contemplated by the last sentence of Section 5.4(b) of
the Merger Agreement for the purpose of voting on the Merger.
 
2.2 No Inconsistent Agreements.  Each Shareholder hereby represents, covenants
and agrees that, except for this Agreement, such Shareholder (a) is not subject
to, and shall not enter into at any time while this Agreement remains in effect,
any voting agreement or voting trust with respect to the Covered Common Stock
(other than agreements that may not be enforced during the term of this
Agreement), (b) has not granted, and shall not grant at any time while this
Agreement remains in effect, a proxy, consent or power of attorney with respect
to the Covered Common Stock, and (c) has not taken and shall not knowingly take
any action that would make any representation or warranty of Shareholder
contained herein untrue or incorrect or have the effect of preventing or
disabling Shareholder from performing any of its obligations under this
Agreement.
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of Shareholder.  Each Shareholder (except to
the extent otherwise provided herein) hereby represents and warrants to the
Goalie Parties as follows:
 
(a) Authorization; Validity of Agreement; Necessary Action.  Such Shareholder
has the requisite power and authority and/or capacity to execute and deliver
this Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery by such
Shareholder of this Agreement, the performance by it of the obligations
hereunder and the consummation of the transactions contemplated hereby have been
duly and validly authorized by such Shareholder and no other actions or
proceedings on the part of such Shareholder to authorize the execution and
delivery of this Agreement, the performance by such Shareholder of the
obligations hereunder or the consummation of the transactions contemplated
hereby are required.  This Agreement has been duly executed and delivered by
such Shareholder and, assuming the due authorization, execution and delivery of
this Agreement by the Goalie Parties, constitutes a legal, valid and binding
agreement of such Shareholder, enforceable against it in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equitable principles.
 
(b) Ownership. One or more of the Shareholders beneficially own all of the
Existing Common Stock.  Such Shareholder is the beneficial owner of and has good
and marketable title to its Existing Common Stock as described in this
Agreement, free and clear of all Liens (other than pursuant to this Agreement
and restrictions on Transfers arising under applicable securities laws).  Such
Shareholder will be the beneficial owner of and have good and marketable title
to its Covered Common Stock from the date hereof through and on the Closing
Date, free and clear of all Liens (other than pursuant to this Agreement and
restrictions on
 

 
3

--------------------------------------------------------------------------------

 

Transfers arising under applicable securities laws).  Except for the Existing
Common Stock, there is no other Company Common Stock legally or beneficially
owned by such Shareholder.  Such Shareholder has and will have at all times
through the Closing Date sole voting power (including the right to control such
vote as contemplated herein), sole power of disposition, sole power to issue
instructions with respect to the matters set forth in Article 2 hereof, and sole
power to agree to all of the matters set forth in this Agreement, in each case
with respect to the Existing Common Stock and with respect to the Covered Common
Stock at all times through the Closing Date.
 
(c) No Violation.  Neither the execution and delivery of this Agreement by such
Shareholder nor the performance by such Shareholder of its obligations under
this Agreement will (i) result in, give rise to or constitute a violation or
breach of or a default (or any event which with notice or lapse of time or both
would become a violation, breach or default) under, or give to others any rights
of termination, purchase, amendment, acceleration or cancellation with respect
to, or result in the creation of a Lien on, any of the Covered Common Stock or
any other material assets of such Shareholder pursuant to any of the terms of
any understanding, agreement, or other instrument or obligation to which such
Shareholder is a party or by which such Shareholder, any of the Covered Common
Stock, or any other assets of the such Shareholder are bound, (ii) violate any
judgments, decrees, injunctions, rulings, awards, settlements, stipulations or
orders (collectively, “Orders”) or laws applicable to such Shareholder or any of
its properties, rights or assets or (iii) result in a violation or breach of or
conflict with its organizational and governing documents.
 
(d) Consents and Approvals.  No consent, approval, Order or authorization of, or
registration, declaration or filing with, any governmental authority is
necessary to be obtained or made by such Shareholder in connection with such
Shareholder’s execution, delivery and performance of this Agreement or the
consummation by such Shareholder of the transactions contemplated hereby, except
for any reports under Sections 13(d) and 16 of the Exchange Act as may be
required in connection with this Agreement and the transactions contemplated
hereby.
 
(e) Reliance by the Company.  Such Shareholder understands and acknowledges that
the Goalie Parties are entering into the Merger Agreement in reliance upon
Shareholder’s execution and delivery of this Agreement and the representations,
warranties, covenants and obligations of Shareholder contained herein.
 
3.2 Representations and Warranties of the Goalie Parties.  The Goalie Parties
hereby represent and warrant to each Shareholder that the execution and delivery
of this Agreement by the Goalie Parties and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Goalie Parties.
 
ARTICLE 4
 
OTHER COVENANTS
 
4.1 Restrictions on Transfers, Other Actions.  Each Shareholder agrees that it
shall not:  (a) Transfer any of the Covered Common Stock, beneficial ownership
thereof or any other interest therein; (b) enter into any agreement, arrangement
or understanding, or take any other
 

 
4

--------------------------------------------------------------------------------

 

action, that violates or conflicts with or would reasonably be expected to
violate or conflict with, or result in or give rise to a violation of or
conflict with, Shareholder’s representations, warranties, covenants and
obligations under this Agreement; (c) take any action that could restrict or
otherwise affect Shareholder’s legal power, authority and right to comply with
and perform its covenants and obligations under this Agreement; or (d) take any
action with respect to the debt or convertible securities of the Company that
would be reasonably likely to prevent or materially delay or materially impair
the ability of the Company to perform its obligations under the Merger Agreement
or to consummate the Merger.
 
4.2 No Solicitation.  Without giving effect to Sections 5.3(c)-(g) of the Merger
Agreement, the provisions of Section 5.3 of the Merger Agreement applicable to
the Company shall apply mutatis mutandis to each of the Shareholders.
 
4.3 Waiver of Dissenters’ Rights.  Each Shareholder hereby irrevocably and
unconditionally waives, and agrees not to exercise, assert or perfect, any
rights of dissent and appraisal under Section 10.354 of the Texas Business
Organizations Code.
 
4.4 Further Assurances; Cooperation.  From time to time, at Parent’s request and
without further consideration, each Shareholder shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or advisable to effect the actions and consummate the transactions
contemplated by this Agreement.
 
ARTICLE 5
 
MISCELLANEOUS
 
5.1 Termination.  This Agreement shall remain in effect until the earliest to
occur of (a) the Effective Time, (b) the termination of the Merger Agreement in
accordance with its terms (including after any extension thereof), and (c) the
written agreement of the Shareholders and the Goalie Parties to terminate this
Agreement.  After the occurrence of such applicable event, this Agreement shall
terminate and be of no further force or effect.  Nothing in this Section 5.1,
and no termination of this Agreement shall relieve or otherwise limit any party
of liability for any breach of this Agreement occurring prior to such
termination.
 
5.2 No Ownership Interest.  Nothing contained in this Agreement shall be deemed
to vest in Parent or Merger Sub any direct or indirect ownership or incidence of
ownership of or with respect to any Covered Common Stock.  All rights, ownership
and economic benefit relating to the Covered Common Stock shall remain vested in
and belong to the Shareholders, and Parent and Merger Sub shall have no
authority to direct Shareholder in the voting or disposition of any of the
Covered Common Stock, except as otherwise provided herein.
 
5.3 Publicity.  Each Shareholder hereby permits the Goalie Parties and the
Company to include and disclose in the Proxy Statement and in such other
schedules, certificates, applications, agreements or documents as any such
entities reasonably determine to be necessary or appropriate in connection with
the consummation of the Merger and the transactions contemplated by the Merger
Agreement, such Shareholder’s identity and ownership of the
 

 
5

--------------------------------------------------------------------------------

 

Covered Common Stock and the nature of such Shareholder’s commitments,
arrangements and understandings pursuant to this Agreement.
 
5.4 Shareholder Capacity.  Parent and Merger Sub acknowledge that each
Shareholder is entering into this Agreement only in its capacity as a
shareholder of the Company and nothing herein shall limit or affect any actions
taken by any individual in such individual’s capacity as a director of the
Company, nor shall any action taken in any such individual’s capacity as a
director be deemed a breach of this Agreement.
 
5.5 Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or sent via facsimile
(receipt confirmed) or on the first Business Day following the date of dispatch
if delivered by a recognized next day courier service.  All notices hereunder
shall be delivered as set forth below or pursuant to such other instructions as
may be designated in writing by the party to receive such notice:
 
If to the Goalie Parties, to:
 
General Motors Holdings LLC
300 Renaissance Center
Detroit, Michigan  48265-3000
Facsimile:  313.665.4960
Attention:  Teresa Holderer


With copies (which shall not constitute notice) to:
 
Andrews Kurth LLP
1717 Main Street, Suite 3700
Dallas, Texas  75201
Attention:    Mark S. Solomon
      Facsimile:  214.659.4401
      Melinda H. Brunger
      Facsimile:  713.238.7235
 
If to the Shareholders, to:
 
Leucadia National Corporation
315 Park Avenue South
New York, New York  10010
Facsimile:  212.598.3242
Attention:  Joseph A. Orlando, Chief Financial Officer


With copies (which shall not constitute notice) to:
 
Weil Gotshal & Manges, LLP
767 Fifth Avenue
New York, New York  10153
Facsimile:  212.310.8007
Attention:  Andrea A. Bernstein

 
6

--------------------------------------------------------------------------------

 

5.6 Interpretation.  The words "hereof," "herein" and "hereunder" and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section
references are references to this Agreement unless otherwise
specified.  Whenever the words "include," "includes" or "including" are used in
this Agreement, they shall be deemed to be followed by the words "without
limitation."  The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.  The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. This Agreement is
the product of negotiation by the parties having the assistance of counsel and
other advisers.  It is the intention of the parties that this Agreement not be
construed more strictly with regard to one party than with regard to the others.
 
5.7 Counterparts.  This Agreement may be executed by facsimile and in
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.
 
5.8 Entire Agreement.  This Agreement and, solely to the extent of the defined
terms referenced herein, the Merger Agreement, embody the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written and oral, that may have related
to the subject matter hereof in any way.
 
5.9 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
 
(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware (other than with respect to matters governed by
the Texas Business Organizations Code, with respect to which such laws apply)
that are applicable to contracts entered into and to be performed solely in the
State of Delaware.
 
(b) In addition, each of the parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Court of Chancery in the State of
Delaware (provided that, in the event subject matter jurisdiction is unavailable
in or declined by the Court of Chancery, then all such claims shall be brought,
heard and determined exclusively in any other federal or state court sitting in
the State of Delaware.  Each of the parties hereto hereby irrevocably submits
with regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated hereby in any court other than
the aforesaid courts.  Each of the parties hereto hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any action or proceeding with respect to this Agreement, (i) any claim that
it is not personally subject to the jurisdiction of the above named courts for
any reason other than the failure to serve, (ii) any claim that it or its
property is exempt or immune from
 

 
7

--------------------------------------------------------------------------------

 

jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by the applicable law, any claim that
(A) the suit, action or proceeding in such court is brought in an inconvenient
forum, (B) the venue of such suit, action or proceeding is improper or (C) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.
 
(c) EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING BETWEEN THE PARTIES HERETO ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
5.10 Amendment; Waiver.  This Agreement may not be amended except by an
instrument in writing signed by the Goalie Parties and the Shareholders.  Each
party may waive any right of such party hereunder by an instrument in writing
signed by such party and delivered to the Goalie Parties and the Shareholders.
 
5.11 Remedies.
 
(a) Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that any covenant or agreement in this Agreement is
not performed in accordance with its terms, and it is therefore agreed that, in
addition to and without limiting any other remedy or right it may have, the
non-breaching party will have the right to an injunction, temporary restraining
order or other equitable relief in any court of competent jurisdiction enjoining
any such breach and enforcing specifically the terms and provisions
hereof.  Each party hereto agrees not to oppose the granting of such relief in
the event a court determines that such a breach has occurred, and to waive any
requirement for the securing or posting of any bond in connection with such
remedy.
 
(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.
 
5.12 Severability.  Any term or provision of this Agreement which is determined
by a court of competent jurisdiction to be invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction, and if any provision of this Agreement is determined to be
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable, in all cases so long as neither the economic nor
legal substance of the transactions contemplated hereby is affected in any
manner adverse to any party or its equityholders.  Upon any such determination,
the parties shall negotiate in good faith in an effort to agree upon a suitable
and equitable substitute provision to effect the original intent of the parties
as closely as possible and to the end that the transactions contemplated hereby
shall be fulfilled to the maximum extent possible.
 

 
8

--------------------------------------------------------------------------------

 

5.13 Successors and Assigns; No Third Party Beneficiaries. Neither this
Agreement nor any of the rights or obligations of any party under this Agreement
shall be assigned, in whole or in part (by operation of law or otherwise), by
any party without the prior written consent of the other parties
hereto.  Subject to the foregoing, this Agreement shall bind and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.  Nothing in this Agreement, express or
implied, is intended to confer on any Person other than the parties hereto or
the parties’ respective successors and permitted assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
 
[Remainder of this page intentionally left blank]
 


 

 
9

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.





 
Parent:
 
GENERAL MOTORS HOLDINGS LLC
                 
By:
     
Name:
Stephen J. Girsky
   
Title:
Vice Chairman,
Corporate Strategy and Business
Development
             
Merger Sub:
 
GOALIE TEXAS HOLDCO INC.
                         
By:
     
Name:
Daniel Ammann
   
Title:
President
















Signature Page to Shareholder Support and Voting Agreement
 
10

--------------------------------------------------------------------------------

 


 
Shareholders:
 
LEUCADIA NATIONAL CORPORATION
                 
By:
 
   
Name:
     
Title:
           
PHLCORP, INC.
                 
By:
 
   
Name:
     
Title:
           
BALDWIN ENTERPRISES, INC.
                 
By:
 
   
Name:
     
Title:
           
BEI ARCH HOLDINGS, LLC
                 
By:
 
   
Name:
     
Title:
           
BEI-LONGHORN, LLC
                 
By:
 
   
Name:
     
Title:
 

 

 

Signature Page to Shareholder Support and Voting Agreement
 
11
 
